DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive. With respect to 35 USC 112, Applicant did not fully address the rejection, and created an additional 35 USC 112 rejection through the amendment. Namely, “the row identifiers aligning the second set of rows with the first set of rows based on underlying storage characteristics of the raw dataset and the annotation dataset” is unclear, because it is unclear from the Specification what “underlying storage characteristics” mean, since the Specification does not use the phrase and it is unclear what the metes and bounds of this phrase covers. In addition, it is unclear how “the annotation dataset” includes “underlying storage characteristics,” based on the manner in which the claim is drafted, because the “annotation dataset” is subsequently written in the claim.
With respect to 35 USC 103, Applicant argues the “assigning row identifiers to each row in the second set of rows, the row identifiers aligning the second set of rows with the first set of rows based on underlying storage characteristics of the raw dataset and the annotation dataset” is not disclosed by the prior art. Examiner notes that the limitation is unclear with respect to 35 USC 112 and that an interpretation is being made of the claim. Namely, the “assigning row identifiers to each row in the second set of rows” is considered to be disclosed in Mueller. Figure 5 shows rows and columns, and an interpretation is being made as “a second set of rows” is considered to be a portion of the rows included in the annotation column. Each row is considered to be the rows that include annotations. In addition, the aligning is unclear, because “underlying storage characteristics” is unclear and the Specification does not provide a definition of the scope of this. Also, it is unclear how “underlying storage characteristics” could be present in the “annotation dataset” if the “annotation dataset” is not written into memory until later in the claim’s writing step. Therefore, the arguments with respect to the assigning step is not persuasive and the rejection under 35 USC 103 is being maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims recite “the row identifiers aligning the second set of rows with the first set of rows based on underlying storage characteristics of the raw dataset and the annotation dataset.” “Underlying storage characteristics” do not appear within Applicant’s Specification and it is unclear where in Applicant’s Specification, the aligning the rows is “based on underlying storage characteristics of the raw dataset and the annotation dataset” is disclosed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recite the limitation "the row identifiers aligning the second set of rows with the first set of rows based on underlying storage characteristics of the raw dataset and the annotation dataset" in the assigning step. However, it is unclear what this means. How is aligning “based on underlying storage characteristics of the raw dataset and the annotation dataset?” The phrase “underlying storage characteristics” is not found in the specification, and it is unclear what underlying storage characteristics are or how that phrase should be interpreted. It is unclear whether the storage characteristics relate to only “the raw dataset” or if the underlying storage characteristics relates to both the raw dataset and the annotation dataset. It is noted that Applicant argues that “underlying storage characteristics” applies to both; however, the claim should be amended to resolve any uncertainty. 
If the “underlying storage characteristics” relate to both, it is unclear how the underlying storage characteristics relate to the annotation dataset, because the annotation dataset is written later within the writing step of the claim so there would not necessarily be “underlying storage characteristics.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (U.S. Publication No. 2016/0171092 A1, hereinafter referred to as “Mueller”)in view of Bhatt (U.S. Publication No. 2017/0060829 A1, hereinafter referred to as “Bhatt”).
Regarding claim 1, Mueller discloses a method comprising: (method)(e.g., paragraphs [0016], [0020] and [0023]) 
reading a raw dataset, (original text document is read – document may include any file, text, article, source of data for use in knowledge manager.)(e.g., abstract, figures 3 and 5 and paragraphs [0026], [0036], [0038] and [0040])
generating an annotation dataset, the annotation dataset comprising a second set of columns and a second set of rows; (annotation dataset is generated that includes a second set of columns and a second set of rows – annotations are indexed into separate parallel fields)(e.g., figures 3 and 5 and paragraphs [0040] and [0043])
assigning row identifiers to each row in the second set of rows, the row identifiers aligning the second set of rows with the first set of rows based on underlying storage characteristics of the raw dataset and the annotation dataset; and (tokens are assigned to align the annotation data with the original data)(e.g., abstract, figure 3 and paragraphs [0036], [0038], [0043], [0044], [0047] and [0048])
writing the annotation dataset to a distributed storage medium. (annotation dataset is written to a distributed storage medium – annotations are stored.)(e.g., paragraphs [0030], [0032] and [0036])
Mueller discloses that the document may be any file, text, article, or source of data (e.g., paragraph [0026]); however, Mueller does not explicitly disclose the raw dataset comprising a first set of columns and a first set of rows;
On the other hand, Bhatt, which also relates to annotation layers (e.g., title and abstract), does disclose the raw dataset comprising a first set of columns and a first set of rows; (text document is a spreadsheet – considered to have rows and columns)(e.g., paragraphs [0028], [0049] and [0056]).
Both references relate to annotating data without copying the raw data. In each of the references, annotations are stored and can be later associated with the document. Mueller is considered to disclose all of the claimed features, and states that the document can be any kind of document; however, Mueller does not appear to specifically disclose that the document includes columns in rows. On the other hand, Bhatt, does disclose that the annotated document can be a spreadsheet. Therefore, it would have been obvious to extend the teachings of Mueller with Bhatt to further include spreadsheets as one of the type of documents that is annotated to extend the manner in which annotations are applied to spreadsheets. 

Regarding claim 2, Mueller in view of Bhatt discloses the method of claim 1. Mueller in view of Bhatt further discloses the reading a raw dataset comprising reading one or more physical datasets comprising a composite dataset. (claim states “one or more” -- parallel fields for another annotation type, along with original text term are read)(Mueller: e.g., figure 5 and paragraph [0050])(any kind of document that includes spreadsheets)(Bhatt: paragraph [0028]).

Regarding claim 3, Mueller in view of Bhatt discloses the method of claim 1. Mueller in view of Bhatt further discloses further comprising generating the row identifiers based on the storage characteristics of the raw dataset. (tokens are based on storage characteristics of the original data)(Mueller: e.g., figures 4, 5 and 7 and paragraphs [0047] and [0049])(Bhatt: e.g., paragraph [0078]).

Regarding claim 8, Mueller discloses a non-transitory computer-readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining the steps of: (e.g., paragraphs [0016] and [0021])
reading a raw dataset, the raw dataset comprising a first set of columns and a first set of rows; (original text fields are read that include a first set of columns and first set of rows)(e.g., abstract, figures 3 and 5 and paragraphs [0036], [0038] and [0040])
generating an annotation dataset, the annotation dataset comprising a second set of columns and a second set of rows; (annotation dataset is generated that includes a second set of columns and a second set of rows – annotations are indexed into separate parallel fields)(e.g., figures 3 and 5 and paragraphs [0040] and [0043])
assigning row identifiers to each row in the second set of rows, the row identifiers aligning the second set of rows with the first set of rows based on underlying storage characteristics of the raw dataset and the annotation dataset; and (tokens are assigned to align the annotation data with the original data)(e.g., abstract, figure 3 and paragraphs [0036], [0038], [0043], [0044], [0047] and [0048])
writing the annotation dataset to a distributed storage medium. (annotation dataset is written to a distributed storage medium – annotations are stored.)(e.g., paragraphs [0030], [0032] and [0036])
Mueller discloses that the document may be any file, text, article, or source of data (e.g., paragraph [0026]); however, Mueller does not explicitly disclose the raw dataset comprising a first set of columns and a first set of rows;
On the other hand, Bhatt, which also relates to annotation layers (e.g., title and abstract), does disclose the raw dataset comprising a first set of columns and a first set of rows; (text document is a spreadsheet – considered to have rows and columns)(e.g., paragraphs [0028], [0049] and [0056]).
It would have been obvious to combine Bhatt with Mueller for the same reasons as claim 1, above.
Claims 9-10 have substantially similar limitations as stated in claims 2-3, respectively; therefore, they are rejected under the same subject matter.

Regarding claim 15, Mueller discloses an apparatus comprising: a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic causing the processor to perform the operations of: (e.g., paragraphs [0016] and [0031])
reading a raw dataset, (original text fields are read that include a first set of columns and first set of rows)(e.g., abstract, figures 3 and 5 and paragraphs [0036], [0038] and [0040])
generating an annotation dataset, the annotation dataset comprising a second set of columns and a second set of rows; (annotation dataset is generated that includes a second set of columns and a second set of rows – annotations are indexed into separate parallel fields)(e.g., figures 3 and 5 and paragraphs [0040] and [0043])
assigning row identifiers to each row in the second set of rows, the row identifiers aligning the second set of rows with the first set of rows based on underlying storage characteristics of the raw dataset and the annotation dataset; and (tokens are assigned to align the annotation data with the original data)(e.g., abstract, figure 3 and paragraphs [0036], [0038], [0043], [0044], [0047] and [0048])
writing the annotation dataset to a distributed storage medium. (annotation dataset is written to a distributed storage medium – annotations are stored.)(e.g., paragraphs [0030], [0032] and [0036])
Mueller discloses that the document may be any file, text, article, or source of data (e.g., paragraph [0026]); however, Mueller does not explicitly disclose the raw dataset comprising a first set of columns and a first set of rows;
On the other hand, Bhatt, which also relates to annotation layers (e.g., title and abstract), does disclose the raw dataset comprising a first set of columns and a first set of rows; (text document is a spreadsheet – considered to have rows and columns)(e.g., paragraphs [0028], [0049] and [0056]).
It would have been obvious to combine Bhatt with Mueller for the same reasons as claim 1, above.
	Claim 16 has substantially similar limitations as stated in claim 3; therefore, it is rejected under the same subject matter.
Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Bhatt and in further view of Kadel, JR. et al. (U.S. Publication No. 2002/0184401 A1, hereinafter referred to as “Kadel”).
Regarding claim 5, Mueller in view of Bhatt discloses the method of claim 1. However, neither reference appears to specifically disclose the generating an annotation dataset comprising mapping a file storing the annotation dataset to a file associated with the raw dataset and used to generate the annotation dataset. 
On the other hand, Kadel, which relates to an extensible information system (title), does disclose the generating an annotation dataset comprising mapping a file storing the annotation dataset to a file associated with the raw dataset and used to generate the annotation dataset. (additional annotations can be provided by a user in the form of a file specifying how to map attributes in the original data to metadata, relationships, or domain policy attribute or method definitions.)(e.g., paragraphs [0082], [0084] and [0085]).
It would have been obvious to combine Bhatt with Mueller for the same reasons as claim 1, above. Mueller provides a framework for annotated-text search using indexed parallel fields. E.g., title. In Mueller, a knowledge structure is generated that indexes the term tokens into original text fields and indexes the annotation tokens into parallel fields that align to the original text fields based upon the term location information. However, neither of the references appears to specifically disclose the manner in which a file that stores the annotation dataset is mapped to a file associated with the raw dataset and used to generate the annotation dataset. On the other hand, Kadel, which relates to an extensible information system does disclose that annotations can be provided in the form of a file specifying how to map attributes in the original data to metadata, relationships or domain policy attribute or method definitions. This provides an effective manner to provide annotations and to map the information to the corresponding original data. Therefore, it would have been obvious to employ the annotation dataset generation as disclosed in Kadel to the Mueller-Bhatt combination to provide an effective manner to generate the annotations that are later queried by users in the system of Mueller.
Claims 12 and 18 have substantially similar limitations as stated in claim 5; therefore, they are rejected under the same subject matter.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Bhatt and in further view of Lanc et al. (U.S. Publication No. 2017/0163418 A1, hereinafter referred to as “Lanc”).
Regarding claim 6, Mueller in view of Bhatt discloses the method of claim 1. However, neither reference to specifically disclose the generating an annotation dataset comprising mapping a file storing the annotation dataset to a stripe associated with the raw dataset and used to generate the annotation dataset. 
On the other hand, Lanc, which relates to a resilient secret sharing cloud based architecture for data vault (title), does disclose the generating an annotation dataset comprising mapping a file storing the annotation dataset to a stripe associated with the raw dataset and used to generate the annotation dataset. (data striping policy includes @stripe annotation that provides a way to define flexible data striping policies and attach them to different data types. It provides an effective manner to store and share data in a secretive manner.)(e.g., abstract and paragraphs [0171], [0178] and [0181]).
It would have been obvious to combine Bhatt with Mueller for the same reasons as claim 1, above. Mueller provides a framework for annotated-text search using indexed parallel fields. E.g., title. In Mueller, a knowledge structure is generated that indexes the term tokens into original text fields and indexes the annotation tokens into parallel fields that align to the original text fields based upon the term location information. However, Mueller does not appear to disclose the manner in which the annotation dataset is generated to include mapping a file storing the annotation dataset to a stripe associated with the raw dataset and used to generate the annotation dataset. On the other hand, Lanc, which relates to a resilient secret sharing cloud based architecture for data vault (title), does provide that @stripe annotation can provide a manner to define flexible data striping policies and attach them to different data type. E.g., paragraph [0171]. It further provides a manner to offer enhanced secrecy in sharing the data. Therefore, it would have been obvious to incorporate the generation of an annotation dataset through mapping a file storing the annotation dataset to a stripe to provide enhanced secrecy and security as disclosed in Lanc to the Mueller-Bhatt combination to enhance the manner in which the data is generated and maintained in the system of Mueller.
Claims 13 and 19 have substantially similar limitations as stated in claim 6; therefore, they are rejected under the same subject matter.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Bhatt and in further view of Gleeson et al. (U.S. Publication No. 2016/0085834 A1, hereinafter referred to as “Chavan”).
Regarding claim 7, Mueller in view of Bhatt discloses the method of claim 1. Mueller further discloses further comprising: reading the annotation dataset; (annotation dataset is read)(e.g., figures 4, 7 and 8 paragraphs [0045] and [0058])
processing one or more rows of the annotation dataset, the processing resulting in a first re-ordering of the annotation dataset; (the one or more rows of the annotation dataset is processed in a first re-ordering – boosting, positioning, etc. 830)(e.g., figures 4, 5, 7 and 8 and paragraph [0061])
However, neither reference appears to specifically disclose performing a second re-ordering on the annotation dataset based on the row-identifiers; and storing the annotation dataset as a processed annotation dataset to the distributed storage medium. 
On the other hand, Gleeson, which relates to prioritizing repopulation of in-memory compression units (title), does disclose performing a second re-ordering on the annotation dataset based on the row-identifiers; and (data is typically ordered by rowID – provides an effective manner to access and retrieve data)(e.g., paragraphs [0048]-[0051] and [0105])
storing the annotation dataset as a processed annotation dataset to the distributed storage medium. (annotation data is stored as processed annotation dataset to the distributed memory)(e.g., paragraphs [0067], [0081] and [0105]).
It would have been obvious to combine Bhatt with Mueller for the same reasons as claim 1, above. Mueller provides a framework for annotated-text search using indexed parallel fields. E.g., title. In Mueller, a knowledge structure is generated that indexes the term tokens into original text fields and indexes the annotation tokens into parallel fields that align to the original text fields based upon the term location information. However, neither reference appears to disclose performing a second re-ordering on the annotation dataset based on the row-identifiers and storing the annotation data as processed annotation dataset. On the other hand, Gleeson, which relates to prioritizing population of in-memory compression units (title), does provide that it is known to store data ordered by rowID or not and that it is beneficial to store data by rowID to provide an effective manner to access the data from the memory. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate reordering the data by rowID and storing the data for subsequent access to improve processing time of Mueller.
Claims 14 and 20 have substantially similar limitations as stated in claim 7; therefore, they are rejected under the same subject matter.

Allowable Subject Matter
Claims 4, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, along with resolving the 35 USC 112 rejections. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165